Citation Nr: 1619995	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a right tibia stress fracture.  

2.  Entitlement to an increase in a 10 percent rating for a left tibia stress fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on active duty from January 1997 to August 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for a right knee disability, to include as secondary to service-connected right and left tibia stress fractures.  By this decision, the RO also denied an increased (compensable) rating for a right tibia stress fracture and denied an increased (compensable) rating for a left tibia stress fracture.  

In December 2013, the Board granted at least a 10 percent rating for the Veteran's service-connected right tibia stress fracture and at least a 10 percent rating for his service-connected left tibia stress fracture, both effective February 12, 2009.  The Board remanded the issue of entitlement to service connection for right knee disability, to include as secondary to service-connected right and left tibia stress fractures, as well as the issues of entitlement to an increase in a 10 percent rating for a right tibia fracture and entitlement to an increase in a 10 percent rating for a left tibia fracture, for further development.  

A December 2013 RO decision implemented the Board's December 2013 decision and granted at least a 10 percent rating a right tibia stress fracture, effective February 12, 2009, and granted at least a 10 percent rating for a left tibia fracture, effective February 12, 2009.  

A January 2014 RO decision granted service connection and a 10 percent rating for right suprapatellar bursitis, effective February 12, 2009.  Therefore, issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected right and left tibia stress fractures, is no longer on appeal.  

As noted by the Board in December 2013, the Veteran has raised an issue of entitlement to vocational rehabilitation.  That issue is not before the Board and is remanded to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right tibia stress fracture is manifested by no more than functional loss due to painful motion and no evidence of nonunion or malunion of the tibia.  

2.  The Veteran's right tibia stress fracture is manifested by no more than functional loss due to painful motion and no evidence of nonunion or malunion of the tibia.  


CONCLUSIONS OF LAW

1.  The criteria for an increase in a 10 percent rating for a right tibia stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).  

2.  The criteria for an increase in a 10 percent rating for a left tibia stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2009 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  

The Veteran was provided with an examination for the VA in March 2009 and a VA examination in April 2009, with an addendum bone scan in July 2009.  Pursuant to the Board's December 2013 remand, the Veteran was also provided with a VA examination in January 2014.  The examinations are sufficient evidence for deciding these claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

The Veteran's right tibia stress fracture and left tibia stress fracture have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which pertains to impairment of the tibia and fibula.  Under Diagnostic Code 5262, malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Additionally, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Board observes that the Veteran also service-connected for a right knee disability (right suprapatellar bursitis).  The Board is solely addressing the issues of entitlement to increased ratings for a right tibia stress fracture and for a left tibia stress fracture.  

A March 2009 orthopedic examination report for the VA notes that the Veteran reported that his legs would hurt after walking back and forth, and climbing up and down stairs.  He stated that his right and left tibia stress fractures began in February 1997.  He indicated that he had not had any hospitalizations or surgery, and that he did not have osteomyelitis.  The Veteran specifically reported that he had chronic pain with difficulty going up and down stairs, with running; and with standing for long periods.  He maintained that the affected areas were sensitive to the touch.  It was noted that there was no weakness; stiffness; swelling; heat; redness; drainage; instability; giving way; locking; and abnormal motion.  

The Veteran reported that he would have flare-ups with pain and that such would increase with activity.  He stated that the flare-ups occurred two to three times per week and that long periods of standing, walking, or climbing stairs would cause the flare-ups.  As to alleviating factors regarding the flare-ups, the Veteran stated that he would wrap his legs at night until they were numb and then use Advil.  It was noted that the Veteran did not use any ambulatory aids other than wrapping his legs with Ace bandages at night.  The Veteran indicated that his right and left tibia stress fractures caused major impairment in his daily activities in that he would experience chronic pain every time he walked or stood for long periods.  

The examiner reported that the Veteran's right hand was dominant.  The examiner indicated that there was evidence of angulation, tenderness, and painful motion.  It was noted that the Veteran also had a bilateral varus deformity of the knees, with mild tenderness and painful motion on the right side.  The examiner stated that the Veteran's gait was normal and that he was able to stand and walk for more than thirty minutes.  There were no signs of abnormal weight bearing with regard to the Veteran's right foot and left foot.  The examiner reported that no ankylosis was present and that there was no shortening of the right leg or the left leg.  The examiner maintained that there were no signs of bone disease, genu recurvatum, or malunion of the os calcis or astragalus.  The examiner indicated that radiological reports, as to the Veteran's right leg and left leg, were both normal.  

The diagnosis was bilateral stress fractures.  The examiner indicated that there were no related scars.  As to the effect of the Veteran's bilateral stress fractures on his usual occupation and daily activities, examiner maintained that the Veteran was able to perform all activities of daily living, but that his endurance was limited.  

An April 2009 VA orthopedic examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had bilateral anterior tibial pain along the junction of the distal and middle third of the right tibia and the left tibia.  He indicated that he had not undergone surgery and that he had no history of osteomyelitis.  It was noted that the Veteran did not take any medication for his current pain and that there were no flare-ups.  The Veteran indicated that he did use an Ace wrap at night with some relief.  He stated that after he would remove the Ace wrap, he would be able to sleep.  It was noted that there were no current or past infections, and that the Veteran did not use any assistive devices or braces.  The Veteran reported that his activities of daily living were unaffected by his right and left tibia stress fractures.  He stated that he was able to dress, but that he did have pain when climbing stairs.  The Veteran maintained that there was no effect on his occupation, but that when he worked for an armored vehicle company, he did have pain getting in and out of the trucks.  

The examiner reported that the Veteran had a normal gait, and that there were no functional limitations with his walking or standing.  The examiner indicated that there was no deformity, malunion, or intra-articular involvement.  The examiner stated that the Veteran was tender along the anterior tibia, bilaterally, at the junction of the middle and the distal third, as well as long the right tibial tubercle and lateral plateau.  It was noted that ankylosis, joint involvement, and leg length discrepancies, were not issues.  

The examiner indicated that there were no diagnoses as the Veteran's stress fractures had healed without sequelae.  The examiner commented that the Veteran's current pain was less likely than not related to the stress fractures incurred while on active duty as they had healed without sequelae.  It was noted that the Veteran failed to report for a bone scan.  

A July 2009 addendum bone scan related an impression of a three phase bone scan with no increased tibial uptake to suggest stress fractures or shin splints, and bilateral increased uptake within the patella, suggesting suprapatellar bursitis.  

A January 2014 VA knee and lower leg conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had flare-ups that impacted the function of his knee and/or lower leg.  He stated that he had constant right knee pain every day below the patella.  He stated that the pain was stabbing, that it averaged a five out of ten, and that it would be worse he climbed stairs.  The Veteran indicated that he used to shift weight when carrying or walking, but that he was putting too much weight on his right leg.  It was noted that the Veteran had undergone no surgeries or injections, and that he was not taking medication or using assistive devices.  

The examiner reported that the Veteran did not have shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and fibular impairment.  The examiner indicated that the Veteran knee and or lower leg conditions did not impact his ability to work.  The diagnoses included bilateral tibial stress fractures. 

The evidence demonstrates that the Veteran does not have nonunion or malunion of the tibia of the right leg or the left leg.  Therefore, he is not entitled to an increase in his 10 percent rating for a right tibia stress fracture and an increase in a 10 percent rating for his left tibia stress fracture, respectively, under Diagnostic Code 5256.  The Board observes that the January 2014 VA knee and lower leg conditions examination report; the April 2009 VA orthopedic examination report, with a July 2009 addendum bone scan; and the March 2009 orthopedic examination report for the VA, all fail to indicate that the Veteran has nonunion or malunion of the right tibia or left tibia.  While the Veteran may have right knee and/or left leg impairment, there is no evidence of malunion of the right tibia and left tibia warranting an increased rating of 20 percent, respectively, under Diagnostic Code 5262 for the Veteran's right tibia stress fracture and left tibia stress fracture.  Additionally, Diagnostic Code 5263 (genu recurvatum) is not applicable in this case, as the evidence does not show that the Veteran has such condition.  

The Board observes that the Veteran is already assigned a 10 percent rating for his right tibia stress fracture and a 10 percent rating for his left tibia stress fracture, respectively, for functional loss due to painful motion pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Burton v. Shinseki, 25 Vet. App. at 1.  The Board notes that even considering the effects of pain during use and flare-ups, the evidence does not demonstrate that higher respective ratings are warranted.  

As to whether the Veteran is entitled to a rating in excess of 10 percent for his right tibia stress fracture and a rating in excess of 10 percent for his left tibia stress fracture under the diagnostic criteria pertaining to arthritis, the Board finds that he is not.  The Veteran has not been shown to have arthritis of the right tibia or arthritis of the left tibia.  Accordingly, neither Diagnostic Code 5003 nor 5010 may provide a basis for a rating in excess of 10 percent, respectively.  

In sum, the weight of the credible evidence demonstrates that the Veteran's right tibia stress fracture is no more than 10 percent disabling and his left tibia stress fracture is no more than 10 percent disabling.  The preponderance of the evidence is against the claims for increased ratings; there is no doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  Additionally, the Veteran's service-connected right tibia stress fracture and left tibia stress fracture, respectively, are productive of pain and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right tibia stress fracture and his left tibia stress fracture, respectively, and referral for consideration of extraschedular ratings is not warranted.  


ORDER

An increase in a 10 percent rating for a right tibia stress fracture is denied.  

An increase in a 10 percent rating for a left tibia stress fracture is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


